Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 10 and 11, the present invention from the present application discloses a printing apparatus in which “in a case where the printing apparatus is registered with the cloud print service, providing a web browser of an external apparatus with data corresponding to a setting screen that sets an operation setting for the printing apparatus managed by the cloud print service; receiving data indicating the operation setting for the printing apparatus from the web browser of the external apparatus, wherein the data is transmitted to the printing apparatus based on a user operation via the setting screen; and transmitting, to the cloud print service, a request for changing the operation setting for the printing apparatus managed by the cloud print service based on the received data” which is allowable in combination with the other claimed limitations.
As to claim 12, the present invention from the present application discloses a printing system in which “the cloud print service for acquiring, from the management service, a list of identification information for identifying a user group of a tenant which the printing apparatus identified based on the received first request belongs to; transmitting the acquired list of identification information to the printing apparatus that has transmitted the request; and changing, upon receipt of the change request, the operation setting indicating the user group sharing a logical printer corresponding to the printing apparatus” which is allowable in combination with the other claimed limitations.
The closest prior art such as Takano (US P. No. 2015/0261482) and ABE (US P. No. 2014/0218762), which is recorded in the previous office action filed on 03/31/2021. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Oleinik et al. (US P. No. 2013/0286428) discloses certain printer functionality may be enabled or disabled according to whether or not a printer has been included within a collection or group of shared printers that are made available to users for a fee. In this case, printer's inclusion in the collection or group is the condition to the use of the functionality. In another example, certain printer functionality may be enabled or disabled according to whether or not the user that is requesting access to the printer is a member of a social network or other affiliation. In this case, the user's membership in the group or affiliation is the condition to the use of the functionality. In another example, certain printer functionality may be enabled or disabled 
Shiraishi (US P. No. 2008/0253667) discloses The printer 10 is further provided with functions, to be implemented by the CPU 11 executing predetermined programs, for: receiving apparatus information (processing abilities) from the other printers 10; grouping the printers 10 into plural printer groups, which will share a print processing operation (job) requested from the client terminal device 2 and, at the same time, setting a processing order of the plural printer groups; creating a list (list-type token) in which the plural printer groups and the processing order are registered; and transmitting the list to each of the printers 10 registered in the list concerned. Still further, the printer 10 is provided with a function for sharing the processing of the print data with other printers 10 belonging to its own group, when its own group should implement the print processing requested from the client terminal device
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672